                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:19CR3094

      vs.
                                                            ORDER
JONATHAN MANZI,

                  Defendant.



      Defendant has moved to continue the pretrial motion deadline, (Filing No.
26), because this case is complex, requiring the investigation of voluminous
discovery. The motion to continue is unopposed. Based on the showing set forth
in the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 26), is granted.

      2)    Pretrial motions and briefs shall be filed on or before May 22, 2020.

      3)    Trial of this case is set to commence before the Honorable John M.
            Gerrard, Chief United States District Judge, in Courtroom 1, United
            States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on September
            14, 2020, or as soon thereafter as the case may be called, for a
            duration of seven (7) trial days. Jury selection will be held at
            commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and September 14, 2020
            shall be deemed excludable time in any computation of time under
            the requirements of the Speedy Trial Act, because this case remains
            “unusual and complex,” and continues to be exempted from the time
            restrictions of the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(B)(ii).
            Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

March 4, 2020.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge
